DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Funahashi U.S. Patent No. 7,822,222 B2 (cited by applicant).
             Regarding claim 1, Funahashi discloses a speaker device (Fig. 4) comprising: a diaphragm (7) that radiates sound; an edge (8) arranged in an outer periphery of the diaphragm; an attachment part (frame 5 where edge 6 is attached) facing an outer peripheral region of the edge; and a connecting member (Fig. 4, member held between edge 3 and frame 5) held between the outer peripheral region of the edge and the attachment part, wherein the edge has a curved portion that is convexly curved (Fig. 4, convexly curved surround 8) to an opposite side to a side facing the connecting member (Figs. 1 and 4 and col. 2, lines 34-65 and col. 4, lines 33-40).  
             Regarding claim 3, Funahashi further discloses only one curved portion is provided on the edge (Fig. 4, edge 8). 
             Regarding claim 6, Funahashi further discloses the attachment part is annular (Col. 2, lines 51-59, an annular magnetic gap is disclosed with respect to figure 1. Since most speakers are the same shape as their magnetic gap, it follows that the attachment part is also annular.
             Regarding claim 7, Funahashi further discloses an inner diameter of the attachment part (frame 5) is larger than an inner diameter of the outer peripheral region of the edge (edge 8) (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Funahashi in view of Pinfold UK Patent Application GB 2127650A.
            Regarding claim 2, Funahashi does not expressly disclose the curved portion is flexible. However, the use of flexible materials for a curved edge of a speaker is well-known in the art as taught by Pinfold (Fig, 8 and page 4, lines 11-15). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the flexible edge as taught by Pinfold in the speaker of Funahashi for free movement of the diaphragm.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Funahashi as applied to claim 1 above, and further in view of Shinichi et al. Japanese Patent Application No. 56168496 (cited by applicant).
            Regarding claim 5, Funahashi does not expressly disclose a width of the connecting member is larger than a width of the outer peripheral region of the edge. In a related field of endeavor, Shinichi discloses a speaker device (Fig. 1) comprising a diaphragm (10) that radiates sound, an edge (16) arranged in an outer periphery of the diaphragm: an attachment part (frame 18) facing an outer peripheral region of the edge: and a connecting member (34) with a width of the connecting member greater than a width of the outer peripheral region of the edge (Fig. 2). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a wide edge as taught by Shinichi in the speaker device of Funahashi to reduce a high frequency cut produced by the vibration of the edge portion (Shinichi abstract translation).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        24 September 2022